Citation Nr: 1423933	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-45 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a gastrointestinal disability manifested by chronic constipation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a videoconference hearing in May 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A gastrointestinal disability manifested by chronic constipation was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability manifested by chronic constipation have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records (STRs) show that in January 1957 the Veteran complained of constipation.  In March 1957 the Veteran complained of abdominal discomfort and being recently constipated.  At September 1957 treatment the Veteran complained of constipation since December 1956.

The Veteran's spouse wrote in a June 2009 statement that they married in 1967 and that since then the intervals between his bowel movements had varied from between three days to a week.  Laxatives only provided temporary relief and the Veteran had tried altering his diet on the advice of doctors.  The Veteran wrote in September 2009 that his intestinal problems began in 1956 while stationed at Guantanamo.  

A private physician assistant who has treated the Veteran wrote in June 2012 and November 2012 that the Veteran suffered from chronic irritable bowel syndrome with constipation.  The physician assistant wrote in a January 2013 statement that it was very likely that the symptoms were related to service at Guantanamo.  He noted that the symptoms started while serving there and had continued since then.

A VA physician assistant reviewed the record in June 2012 and felt that the etiology of the constipation was unknown because the medical records from the claims file do not show a consistent history of complaints regarding constipation.  Therefore, it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The Veteran is competent to report his symptomatology, and his wife is competent to report her observations regarding his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the reports of the Veteran and his wife regarding his symptomatology to be credible.  The Veteran has been consistent in his reports regarding the history of his symptoms, including his reports at treatment with the private physician assistant.  Therefore, the Board cannot give probative value to the opinion from the VA physician assistant because it was based on a lack of complaints of constipation in the medical records, when in fact constipation was noted in the Veteran's STRs and the VA examiner did not properly consider the reports of the Veteran and his wife regarding post-treatment symptoms.  On the other hand, the opinions from the private physician assistant can be given high probative value because the rationale provided was based on the Veteran's competent and credible reports of his symptomatology and was supported by complaints noted in his STRs.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Service connection for chronic constipation and a digestive condition is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for a gastrointestinal disability manifested by chronic constipation is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


